NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is not
             citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                      05-3079

                               LAURA WASHINGTON,

                                               Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                               Respondent.

                              _____________________

                               DECIDED: July 7, 2005
                              _____________________

Before MICHEL, Chief Judge, NEWMAN and LOURIE, Circuit Judges.

PER CURIAM.

      Laura Washington petitions for review of the final decision of the Merit Systems

Protection Board sustaining the reconsideration decision of the Office of Personnel

Management (“OPM”) denying Washington’s application for disability retirement benefits

under the Federal Employees Retirement System (“FERS”). Washington v. Office of

Pers. Mgmt., No. DC-844E-04-0586-I-1 (M.S.P.B. Sept. 15, 2004). We affirm.

                                   BACKGROUND

      Laura Washington was formerly an Internal Revenue Agent with the Internal

Revenue Service.    On June 28, 2003, Washington filed an application for disability

retirement, claiming that she was unable to perform her job duties due to anxiety

disorder and depression.    Washington, slip op. at 2.       OPM denied Washington’s
application because she failed to prove that she had a medical condition of sufficient

severity to prevent her from successfully performing her job duties. Id. Washington

timely appealed to the Board from OPM’s decision.

      Based on the parties’ written submissions, the Administrative Judge (“AJ”)

sustained OPM’s denial of Washington’s application for disability retirement.

Considering the medical documentation in the record, the AJ determined that

Washington failed to prove that her disability prevents her from performing her job

duties. Id., slip op. at 4. For example, according to the AJ, psychiatric evidence was

submitted with Washington’s application, namely, a report from Dr. Stephen Rojcewicz.

Id., slip op. at 5. Although Dr. Rojcewicz opined that Washington’s condition would

worsen if a “reasonable accommodation” were not provided, he did not conclude that

Washington was totally incapacitated from work. Id. Moreover, the AJ found that even

if Washington provided sufficient evidence to prove that she was disabled, she did not

submit any evidence establishing the degree to which her condition could or could not

have been controlled. Id.

      Washington did not petition the full Board for review of the AJ’s initial decision,

rendering that decision final.   Washington timely appealed to this court.       We have

jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                      DISCUSSION

      Congress has expressly limited the scope of our review in an appeal from the

Board. Specifically, we must affirm the Board’s decision unless we find it to be arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; obtained

without procedures required by law, rule, or regulation having been followed; or




05-3079                                     -2-
unsupported by substantial evidence. 5 U.S.C. § 7703(c) (2000); Ellison v. Merit Sys.

Prot. Bd., 7 F.3d 1031, 1034 (Fed. Cir. 1993).         Moreover, when OPM denies an

application for disability retirement under FERS, we are precluded from reviewing the

factual underpinnings of that decision, and our review is limited to determining whether

“there has been a substantial departure from important procedural rights, a

misconstruction of the governing legislation, or some like error ‘going to the heart of the

administrative determination.’” Lindahl v. Office of Pers. Mgmt., 470 U.S. 768, 791

(1985) (citation omitted).

       On appeal, Washington contends that the Board either misunderstood or failed to

consider several significant facts in the record that support her application for disability

retirement, including her anemia and hyperthyroidism, the circumstances surrounding

her transfer to the Washington, D.C. office, and various medical reports and laboratory

data. She, however, does not assert any error of law or procedure by the Board, nor

have we discerned any such error ourselves.          Because the correctness of OPM’s

decision rests completely on findings of fact, which we are precluded from reviewing on

appeal, we must affirm the Board’s decision.




05-3079                                     -3-